It is urged in appellant's motion for rehearing that we were in error in holding that the accomplice witness Hendricks was sufficiently corroborated. This has made it necessary to again examine the statement of facts. After having analyzed the testimony as best we are able, our views have not changed regarding the matter, but have rather been confirmed. We observe one very significant statement made by the witness Faulconer to which we did not advert in our original opinion. He was the witness who passed down the street upon which Dr. Wright's car was parked and saw two men standing by a motorcycle across the street from the car. He saw one man go across the street and get in the doctor's car and drive it away and saw the other man follow on the motorcycle. Faulconer testified: "I said that at the time I did not recognize them by name. * * * I had never seen the defendant that I know of before that time. * * * I had seen the Hendricks boy a few times but did not know him by name. I am telling the jury now in my opinion and best judgment that he (referring to appellant) was the one that was with the Hendricks boy, and the one that stood at the side of the motorcycle."
We have no doubt whatever as to the sufficiency of the corroborating testimony.
The motion for rehearing is overruled.
Overruled. *Page 593